DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/4/2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 5, “and frame” should be ---the frame---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “the valve” in lines 1-2, where line 1 of the claim refers to both “A prosthetic valve” and “a native valve.”  Thus it is unclear whether “the valve” refers to the prosthesis or whether it refers to the native valve.  Appropriate correction is requested. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheahan et al. (Pub. No.: US 2016/0113764).
Sheahan et al. (hereinafter, Sheahan) discloses a prosthetic valve (figure 10; abstract) configured to be disposed in a native valve of a patient (e.g., para. 61), the valve lying an anatomic plane (e.g., fig. 6 for relation of frame to native anatomy; see also para. 61), said valve comprising: a radially expandable frame 406 having an expanded configuration and a collapsed configuration (e.g., para. 32), the expanded configuration configured to engage tissue in the native valve (e.g., para. 61), the collapsed configuration configured for delivery to the native valve (e.g., para. 32), and frame further comprising a first end 412, a second end 414 opposite the first end, an atrial flange (unlabeled in fig. 10, but the same feature as rests against the native annulus in figure 6) adjacent the first end 412, a ventricular skirt (unlabeled in figure 10, but the same feature as support arms 218 in figure 4; see also para. 71) adjacent the second end 414, a longitudinal axis extending between the first and second ends (fig. 10), an annular region disposed between the atrial flange and the ventricular skirt (fig. 10), and a prosthetic valve mechanism 408 coupled to the radially expandable frame (fig. 10), the prosthetic valve mechanism 408 having an outflow orifice 404 adjacent the second end 414, wherein the outflow orifice 404 has fluid flow axis extending 
For claim 2, the fluid flow axis is non-parallel with the longitudinal axis (fig. 10).
For claim 3, the fluid flow axis is transverse to the longitudinal axis (fig. 10).  
For claim 4, the atrial flange plane is non-parallel with the anatomic plane (e.g., fig. 10, the tips of the atrial flange lie in a plane perpendicular to the anatomic plane; see also fig. 6).  
For claim 5, the atrial flange plane is transverse to the anatomic plane (e.g., fig. 10, the tips of the atrial flange lie in a plane perpendicular to the anatomic plane; see also fig. 6).  
For claim 6, the atrial flange plane is transverse to the longitudinal axis (e.g., fig. 10, the atrial flange lies in a plane transverse to the longitudinal axis and parallel with the anatomic plane; see also fig. 6).  
For claim 7, the outflow orifice is angled (fig. 10) so as to direct fluid flow passing therethrough toward the posterior portion of the patient's heart (Examiner notes this is functional language; the structure of Sheahan is fully capable of meeting the function by placement of the valve so as to direct fluid flow passing therethrough toward the posterior portion of the patient's heart; see MPEP 2114). 
For claim 8, the outflow orifice directs fluid exiting the outflow orifice downstream along a posterior wall of the patient's heart, around an apex of the patient's heart and out a left ventricular outflow tract of the patient's heart (Examiner notes this is functional language; the structure of Sheahan is fully capable of meeting the function by 
For claim 9, the fluid flow axis is tilted (fig. 10) toward a posterior portion of the patient's heart (Examiner notes this is functional language; the structure of Sheahan is fully capable of meeting the function by placement of the valve so that the tilt is toward a posterior portion of the patient’s heart, see MPEP 2114).   
For claim 10, the outflow orifice faces a posterior portion of the patient's heart (Examiner notes this is functional language; the structure of Sheahan is fully capable of meeting the function by placement of the valve so that the outflow orifice faces a posterior portion of the patient’s heart, see MPEP 2114).
For claim 11, the prosthetic valve mechanism 408 comprises a plurality of prosthetic valve leaflets (see in phantom in figure 10) coupled to the radially expandable frame (fig. 10), wherein at least one of the plurality of prosthetic valve leaflets has an upstream edge 420 and a downstream edge 422, wherein the upstream edge is disposed more anteriorly relative to the downstream edge (fig. 10), the downstream edge disposed more posteriorly relative to the upstream edge (fig. 10) thereby disposing the at least one of the plurality of prosthetic valve leaflets at an angle transverse to the longitudinal axis of the radially expandable frame that directs blood flow towards a posterior portion of the patient's heart (fig. 10).  
For claim 12, the plurality of prosthetic valve leaflets consist of two prosthetic valve leaflets (para. 37, bi-leaflet valve).

Claims 16, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lane et al. (Pub. No.: US 2014/0052237). 
Lane et al. (hereinafter, Lane) discloses a prosthetic valve (abstract) configured to be disposed in a native valve of a patient (e.g., fig. 12A-L), said valve comprising: a radially expandable frame having an expanded configuration to engage tissue in the native valve (e.g., fig. 12J) and a collapsed configuration for delivery to the native valve (e.g., fig. 12B), the frame comprising a first end 1004, a second end 1010 opposite the first end, an atrial flange 1004 adjacent the first end (e.g., fig. 10), a ventricular skirt 1008 adjacent the second end, an annular region disposed between the atrial flange and the ventricular skirt (e.g., fig. 10), and a prosthetic valve mechanism for controlling fluid flow therethrough (para. 65-66).  
For claim 20, the prosthetic valve mechanism comprises a plurality of prosthetic valve leaflets (para. 65-66) and a plurality of commissure posts 908 having a free end and an opposite end coupled to the expandable frame (e.g., fig. 9A), wherein the plurality of prosthetic valve leaflets are coupled to the plurality of commissure posts (e.g., para. 87), and wherein the free ends of the plurality of commissure posts are angled radially inward to form an outflow orifice having a diameter less than a diameter of the ventricular skirt (fig. 9B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al. (Pub. No.: US 2014/0052237) in view of Hill et al. (Pub. No.: US 2006/0282157). 
Lane is explained supra.  Lane further discloses a cover 1002 disposed over at least a portion of the frame, the cover comprising a fabric, tissue, a polymer, or combinations thereof (e.g., para. 23). Lane discloses use of suture 1010 to attach the cover (para. 88, fig. 10), and thus Lane lacks a cover welded to the frame or a cover attached to the frame without sutures. Hill teaches an alternative connection between a stent and cover including welding the cover 104 to the frame (para. 65) which is an attachment without sutures) as a known alternative to attachment via sutures (para. 67).  It would have been obvious to have provided a cover attached with welding and not with sutures as taught by Hill as a known alternate attachment suitable for securing a cover to a stent, with the added advantage of ease of manufacturing.  This modification would have occurred using known methods and would have yielded predictable results. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Min et al. (Pub. No.: US 2020/0054449) disclosing a transcatheter mitral valve with streamlined blood flow from the left ventricular inflow tract to the left ventricular outflow tract (abstract, fig. 2B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUBA GANESAN/Primary Examiner, Art Unit 3774